Supreme Court, New Judgment, York County (Carol Edmead, J.), entered February 10, 2006, dismissing a Freedom of Information Law (FOIL) proceeding, unanimously affirmed, without costs.
Petitioner offers no persuasive reason to reject respondents’ statement that, with one exception, no records responsive to petitioner’s FOIL requests could be found after a diligent search (Public Officers Law § 89 [3]; Matter of Baum v Tessler, 24 AD3d 214, 215 [2005]). The one record that respondents did find was, after an in camera inspection, correctly held to be exempt from disclosure as interagency material (Public Officers Law § 87 [2] [g]; see Matter of Fink v Lefkowitz, 47 NY2d 567, 571 [1979]). Concur—Tom, J.E, Saxe, Friedman, Catterson and McGuire, JJ.